El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Gerónimo Guevara nos presentó una solicitud para que librásemos un auto de certiorari a la Corte de Distrito de Ponce en pleito que en ella sigue contra Eulalio Gómez en cobro de pesos, porque después de dictada sentencia en él y de ser firme lia permitido que una tercera persona inter-venga en el pleito presentando demanda de intervención. Accedimos a esa solicitud y recibidos los autos originales de ese pleito tuvo lugar la vista de la petición con asisten-cia de las partes.
Aparece del pleito que habiendo demandado Gerónimo Guevara a Eulalio Gómez en cobro de dinero el Secretario registró sentencia en rebeldía del demandado condenándole *957a pagar la cantidad reclamada, y qne cuatro meses después Margarita Biaggi, esposa del demandado, compareció en ese pleito solicitando de la corte qne anulase la anotación de la rebeldía del demandado, qne dejase sin efecto la sentencia dictada contra él y qne le permitiese presentar una de-manda de intervención, alegando qne la obligación recla-mada es simulada y producto de una confabulación entre su esposo y su hermano político el demandante hecho para perjudicarla en sus bienes y en las rentas de ellos; qne el pagaré base de la demanda fné otorgado por su esposo des-pués de existir un' pleito de divorcio establecido por la pe-ticionaria, que ha terminado por sentencia del Tribunal Supremo de Puerto Rico declarando sin lugar la demanda y alegando otras cosas más. La corte de distrito accedió a todas las peticiones de la esposa por resolución de 29 de noviembre de 1927, que el mismo día fué notificada al de-mandante, quien interpuso contra ella este certiorari el 29 de diciembre siguiente, después de haberse presentado la demanda de intervención de la esposa y de haber formulado el demandante la excepción previa de no alegar la demanda hechos determinantes de causa de acción.
La resolución recurrida por este certiorari era apelable de acuerdo con el artículo. 295, No. 3, del Código de Enjui-ciamiento Civil dentro de los diez días de dictada, por ser resolución especial dictada después de sentencia, pero el demandante no estableció ese recurso ordinario que le da la ley y después de vencido el término para apelar ha uti-lizado en su lugar el extraordinario de certiorari para que decidamos las mismas cuestiones que pudieron ser materia de la apelación.
En repetidos casos hemos declarado que no es proce-dente el recurso extraordinario de certiorari cuando la ley concede el recurso ordinario de apelación, a menos que ésta no resulte en el caso adecuada, rápida y eficaz para los fines de la justicia, circunstancias que no se nos ha demos-trado que concurren en el presente caso, en el que posible-*958mente en la excepción previa que el peticionario ha alegado contra la demanda de intervención de la esposa podrá de-mostrar que ella no tiene derecho a intervenir en el pleito.
Por el motivo expresado el auto de certiorari que libra-mos en este caso debe ser anulado.
El Juez Asociado Señor Texidor no intervino.